DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 01/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Pub. NO.: 2020/0160761 A1) and further in view of Kim et al. (US Pub. No.: 2021/0058691 A1) (hereinafter Kim).
Regarding claims 1 and 2, Ahn discloses a method of fabricating a display device, comprising:
 preparing a display panel (10) including: 
a main display area (DA1, Fig. 4); 
a first edge area (DA2, left side) which is on a first side of the main display area in a first direction; 
a second edge area (DA2, right side) which is on a second side of the main display area in the first direction; 
a third edge area (DA2, top side) which is on a first side of the main display area in a second direction that intersects the first direction; 
a fourth edge area (DA2, bottom side) which is on a second side of the main display area in the second direction; 
disposing the display panel on a guide film (50) which is provided on a shaping pad (60), wherein
 the guide film (50, Fig. 8) includes: 
a main film portion which overlaps the main display area (DA1; Fig. 8); 

a second film portion which is disposed on a second side of the main film portion in the first direction and overlaps the second edge area (DA2, right side; Fig. 8); 
a third film portion which is disposed on a first side of the main film portion in the second direction and overlaps the third edge area (DA2, top side; Fig. 8); 
a fourth film portion which is disposed on a second side of the main film portion in the second direction and overlaps the fourth edge area (DA2, bottom side; Fig. 8). 
 Ahn discloses the guide film (50) comprises an adhesive on a sheet the adhesive material degrades its adhesive strength when UV rays are applied. Therefore, the material of the adhesive necessarily absorbs UV lights to react and change its adhesive properties. Thus, Ahn naturally discloses ultraviolet absorption pattern which is attached to the fourth film portion, wherein the ultraviolet absorption pattern includes an ultraviolet absorbing material (¶0091). 
Ahn further disclose driving apparatus, a camera, a speaker, a microphone, a receiver, a communication module, various sensors, and the like may be disposed in the electronic device (¶0053). However, Ahm is silent about a driving chip which is disposed in a first pad area of the fourth edge area; and a printed circuit film which is disposed in a second pad area of the fourth edge area.
Kim also discloses a method of fabricating a display device. The method discloses display circuit board (310) and the display drive circuit (320) may be attached to a surface of the display panel (300). An end portion of the display circuit board 310 may be attached to pads provided 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize a driving chip and printed circuit film as taught by Kim within the method of manufacturing display device as taught by Ahm. The benefit of doing so would have been to allow the display device to function as driving apparatus, a camera, a speaker, a microphone, a receiver, a communication module. 
Allowable Subject Matter
 	Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746